Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/02/2021 has been entered.

Status of Claims
In the communication filed 02/02/2021, the following occurred:  No claims were amended.  
Claims 1-9 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-9 are the inclusion of the limitation in the claims, a computer assisted orthopaedic surgery system comprising: a surgical instrument configured to be positioned in a patient's knee joint, a processor, a memory device electrically coupled to the processor, and a display device having a display screen, wherein the memory device has stored thereon a plurality of instructions for facilitating a computer assisted orthopaedic surgery on the patient's knee joint, wherein the plurality of instructions, when executed by the processor, cause the processor to (i) determine a deviation from a surgical workflow plan for the computer assisted orthopaedic surgery based on one or more electronic signals generated by the surgical instrument and (ii) display on the display screen:a) an image of the patient's tibia; b) a first visual indicia on the image of an actual tibial resection surface, and c) a second visual indicia on the image of a planned tibial resection, wherein the first and second visual indicia are displayed together on the image.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Delp:    U.S. Patent U.S. 5,682,886 A
DiSilvestro:  U.S. Patent Application Publication U.S. 2005/0012617 A1
Caylor:  U.S. Patent Application Publication U.S. 2007/0238982 A1
Revie:  U.S. Patent U.S. 2008/0269596 A1
Tuke:  U.S. Patent U.S. 6,859,661 B2
Sati:  U.S. Patent U.S. 2005/0203384 A1
Taylor et al., Computer-Integrated Surgery and Medical Robotics, 7/15/2001, The Johns Hopkins University and The Hebrew University of Jerusalem, pages 1-44, https://www.cs.huji.ac.il/labs/casmip/wp-content/uploads/2015/08/b02-2002-09-cisrobots.pdf
Medical Advisory Secretariat, Computer-Assisted Hip and Knee Arthroplasty. Navigation and Active Robotic Systems, Feb. 2004, Ontario Health Technology Assessment Series 2004, Vol. 4, No. 2, pages 1-39, https://www.hqontario.ca/Portals/0/Documents/ evidence/reports/rev_arthro_020104.pdf

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686